SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

159
CAF 09-01920
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


IN THE MATTER OF ROBERT E. JONES,
PETITIONER-APPELLANT,

                      V                                          ORDER

THERESA M. LAIRD, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


SHIRLEY A. GORMAN, BROCKPORT, FOR PETITIONER-APPELLANT.

DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

ROBERT L. GOSPER, ATTORNEY FOR THE CHILDREN, CANANDAIGUA, FOR ZACHARY
J., ZADA J. AND AURORA J.


     Appeal from an order of the Family Court, Ontario County (William
F. Kocher, J.), entered September 1, 2009 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, dismissed
the petitions with prejudice.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs as moot (see Matter of Kelly F. v Gregory A.F., 34 AD3d
1277).




Entered:    February 10, 2011                   Patricia L. Morgan
                                                Clerk of the Court